UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7520



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BURTON BRAXTON HAGWOOD,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-00-13, CA-01-68-3)


Submitted:   March 21, 2003                 Decided:   April 4, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Burton Braxton Hagwood, Appellant Pro Se. Samuel Gerald Nazzaro,
Jr., Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Burton Braxton Hagwood, a federal prisoner, seeks to appeal

the district court’s order accepting the recommendation of the

magistrate judge and denying relief on his motion filed under 28

U.S.C. § 2255 (2000). We have independently reviewed the record and

conclude Hagwood has not made a substantial showing of the denial

of a constitutional right.          See Miller-El v. Cockrell,                U.S.

   , 2003 WL 431659, at *10 (U.S. Feb. 25, 2003) (No. 01-7662).

Accordingly,   we    deny   Hagwood’s      motion    for   a   certificate     of

appealability and dismiss the appeal.               See 28 U.S.C. § 2253(c)

(2000). We deny Hagwood’s motion requesting the removal from office

of the magistrate judge.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court    and   argument     would    not    aid   the

decisional process.




                                                                       DISMISSED




                                       2